         Case 1:16-md-02753-LM Document 1203 Filed 04/30/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


In Re: Atrium Medical Corp. C-Qur Mesh
Products Liability Litigation (MDL No. 2753)


                                                       MDL Docket No. 16-md-2753-LM
                                                                         ALL CASES

                                               ORDER

        This multi-district litigation (MDL) proceeding involves plaintiffs’ suits against Atrium

Medical Corporation (“Atrium”), a medical device company that manufactured and sold C-QUR

mesh, and a related company, Maquet Cardiovascular US Sales, LLC (“Maquet”), claiming that

C-QUR mesh was, among other things, defective and unreasonably dangerous and caused injury

when surgically implanted for hernia repair. This MDL proceeding has been underway for over

three years. The parties are approaching the end of case-specific discovery in trial pool cases

and beginning preparations for the first bellwether trial. Defendants move to extend deadlines

and the first bellwether trial date due to the extraordinary circumstances caused by the outbreak

of COVID-19 and other delays encountered in the course of expert discovery. Doc. no. 1197.

Plaintiffs object.

        The timeline of current deadlines is approximately as follows:

                •    Mid-April: Selections and strikes of trial pool cases by both parties
                •    Early May: Defendants’ disclosure of regulatory and pathology experts
                •    By Agreement: Expert discovery deadline in trial pool cases
                •    Mid-May to early June: Deadlines for filing of dispositive and Daubert
                     motions in trial pool cases, including time for filing responses and replies
                •    June: Parties confer and attempt to reach agreement on first case to be tried
                •    August: Deadline for settlement conference regarding first trial pool case
                •    September: First bellwether trial

See Endorsed Order Feb. 7, 2020 (granting joint assented-to motion to extend deadlines, doc. no.

1182). Defendants request that the court extend all the current deadlines by 90 days and

                                                   1
           Case 1:16-md-02753-LM Document 1203 Filed 04/30/20 Page 2 of 5



reschedule the first trial date to January 2021. They argue that this extension is necessary for

two primary reasons: (1) the COVID-19 outbreak renders the completion of expert discovery

difficult or impracticable; and (2) defendants require additional time to complete expert

discovery necessitated by plaintiffs’ late-disclosure of pathology expert Dr. Christine Knabe,

including time to designate their own pathology expert and supplement other expert discovery.

With respect to remaining expert discovery, defendants contend that they still need to depose Dr.

Knabe and plaintiffs’ regulatory expert, Dr. Peggy Pence, and that there are five defense experts

that plaintiffs have yet to depose. Plaintiffs argue that there is no need to delay trial or other

deadlines because discovery is nearly complete and the current trial date is almost five months

away. To keep the case on track, plaintiffs offer to forego deposing the remaining defense

experts.1 They argue that the only other outstanding depositions—of Drs. Knabe and Pence—

can be conducted promptly and remotely by video-conference.



I.     Extension of Deadlines

       Under the circumstances presented, it is unnecessary at this time to reschedule the first

trial date. But the court finds that a short extension of other deadlines is warranted. This

extension is primarily justified by the discovery delays caused by plaintiffs’ late-disclosure of

Dr. Knabe in one of the trial pool cases, Hicks v. Atrium, No. 17-cv-00070-LM. As detailed in

this court’s order denying defendants’ motion to strike Dr. Knabe and her expert report, plaintiffs

late-disclosed Dr. Knabe and could have done more to communicate with opposing counsel

about the reasons for her late disclosure. See Hicks v. Atrium, No. 17-cv-00070-LM, (Doc. no.

189, Mar. 19, 2020). Although the court found plaintiffs’ late-disclosure of Dr. Knabe



       1
         Plaintiffs offer to forego deposing defendants’ remining experts with the caveat that
they reserve the right to depose defendants’ yet undisclosed pathology expert if necessary.
                                                   2
           Case 1:16-md-02753-LM Document 1203 Filed 04/30/20 Page 3 of 5



substantially justified and harmless, it was the court’s intention to ensure that Dr. Knabe’s late

disclosure was indeed harmless by extending deadlines as necessary to allow defendants the

opportunity to depose Dr. Knabe, designate their own pathology expert, and amend or

supplement other expert reports as needed.2 The extension of deadlines is also justified in light

of defendants’ agreement to allow the late-disclosure of Dr. Pence after plaintiffs’ first regulatory

expert withdrew for health reasons. Defendants need time to depose Dr. Pence and disclose any

responsive regulatory expert.

       The court will allow the extension of deadlines as outlined in the chart below to

accommodate the remaining discovery. The extensions outlined below presume that plaintiffs

are still willing to forego deposing the remaining defense experts. If that is not the case—that is,

if plaintiffs wish to depose the five remaining defense experts, as is their right—the court will

revisit the extension of deadlines.

       The court extends the below deadlines as follows:

Event                                                       Prior Deadline          New Deadline
Rebuttal expert reports due in trial pool cases             March 10, 2020          May 29, 2020

Defendants’ expert disclosure of regulatory and             May 9, 2020             May 22, 2020
pathology expert and supplemental/amended reports of
Defendants’ previously disclosed experts

Each side is permitted to strike one case from among        April 14, 2020          May 14, 20203
the trial pool cases by notifying Lead Counsel for the
other side



       2
         The court assumed that the parties would be able to agree to reasonable extensions of
deadlines to accommodate this additional discovery; the parties have proven that assumption
incorrect.
       3
         Defendants argue that they should be permitted to complete expert discovery prior to
having to elect which trial pool cases to strike or select. But even under the prior schedule, the
deadlines for striking and selecting were scheduled before the close of all expert discovery. For
example, as depicted in the chart, defendants’ prior deadline for disclosure of their regulatory
and pathology experts was after the deadlines for striking and selecting cases.
                                                  3
          Case 1:16-md-02753-LM Document 1203 Filed 04/30/20 Page 4 of 5



Event                                                        Prior Deadline         New Deadline
Each side is permitted to select one case from among         April 15, 2020         May 15, 2020
the trial pool cases by notifying Lead Counsel for the
other side

Expert discovery deadline in trial pool cases                Per Agreement          June 5, 2020

Dispositive or Daubert motions due re: trial pick cases      May 13, 2020           June 12, 2020

Responses to dispositive or Daubert motions due re:          May 27, 2020           June 26, 2020
trial pick cases

Replies to dispositive or Daubert motions due re: trial      June 3, 2020           July 3, 2020
pick cases

After conferring regarding the first case to be tried, the   June 4, 2020           July 8, 2020
manner of trial, and the timing of the second case to be
tried, the parties shall submit a report to the Court
indicating those matters as to which agreement has
been reached and setting forth their positions as to all
matters where agreement was not reached

If agreement cannot be reached on 1st case to be tried,      June 24, 2020          July 13, 2020
the Court will select a case from the 2 cases selected by
the parties

Deadline for Settlement conference for first trial pool      August 3, 2020         August 3, 2020
case

First trial                                                  September 16, 2020 September 16, 2020


The parties are free to modify the above deadlines by their mutual agreement.


II.     Method of Conducting Depositions

        The court, like many other institutions, has modified its normal procedures to ensure that

justice can still be delivered effectively and efficiently during this crisis, including by conducting

civil and criminal hearings remotely by telephone and video-conference. See Standing Order 20-

5, Mar. 20, 2020 (Court Operations Under the Exigent Circumstances Created by COVID-19);

Standing Order 20-7, Mar. 23, 2020 (Procedures Governing Out-Of-Court Videoconference and

Telephonic Hearings Necessitated Due to the Exigent Circumstances Created by COVID-19).

                                                  4
         Case 1:16-md-02753-LM Document 1203 Filed 04/30/20 Page 5 of 5



Likewise, in this MDL proceeding, some departures from typical practice must be made. Given

the continuing COVID-19 outbreak and corresponding restrictions on travel and gatherings (and

the uncertainty about how long those restrictions will remain in place), the court finds it

necessary that any remaining depositions in this case be taken by telephone or video-conference.

        All depositions in this action may be taken via telephone, videoconference, or other

remote means, and may be recorded by any reliable audio or audiovisual means. See Fed. R.

Civ. P. 30(b)(3)-(4). Any remotely conducted deposition must still satisfy the requirements set

forth in Federal Rule of Civil Procedure 30(b)(5), including the requirement that, unless the

parties stipulate otherwise, the deposition be “conducted before an officer appointed or

designated under Rule 28,” and that the deponent be placed under oath by that officer. Fed. R.

Civ. P. 30(b)(5). To be clear, a deposition will be deemed to have been conducted “before” an

officer so long as that officer attends the deposition via the same remote means (e.g., telephone

conference call or video conference) used to connect all other remote participants, and so long as

all participants (including the officer) can clearly hear and be heard by all other participants.



III.    Conclusion

        For the foregoing reasons, the court grants defendants’ motion to extend deadlines (doc.

no. 1197) in part and denies it in part as set forth in the chart included in this order.

        SO ORDERED.


                                                __________________________
                                                Landya McCafferty
                                                United States District Judge

April 30, 2020

cc: Counsel of Record


                                                   5
